EXHIBIT 10.2
 
 
THIRD CORRECTION ASSIGNMENT OF OVERRIDING ROYALTY INTEREST
 
This Third Correction Assignment of Overriding Royalty Interest (“Third
Correction Assignment”) dated December 13, 2012 (the “Execution Date”), but
effective as of June 1, 2000 (the “Effective Date”), is made by and between
Energy Resource Technology GOM, Inc., a Delaware corporation (“Assignor”), whose
address is 400 North Sam Houston Parkway East, Houston, Texas 77060, and
OKCD Investments, Ltd., a Texas limited partnership (“Assignee”), whose address
is 400 North Sam Houston Parkway East, Houston, Texas 77060.
 
WHEREAS, reference is made to that certain Participation Agreement dated
effective as of February 1, 2000, by and between Kerr-McGee Oil & Gas
Corporation (“KMG”), Helix Energy Solutions Group, Inc., then known as Cal Dive
International, Inc. (“Helix”), and CXY Energy Offshore Inc. (“CXY”), whereby
Helix has the right to participate as a working interest owner in the Gunnison
development project (the “Gunnison Prospect”) located in Garden Banks Blocks
667, 668 and 669, as hereinbelow described;
 
WHEREAS, Assignee was formed for the express purpose of providing exploration
capital for the drilling of oil and gas prospects on the Gunnison Prospect;
 
WHEREAS, pursuant to that certain Conveyance Agreement dated April 3, 2000 (the
“Conveyance Agreement”), by and between Helix and Assignee, Assignee agreed to
fund up to $15,000,000 of Helix’s share of exploration costs associated with the
Gunnison Prospect in exchange for an overriding royalty interest as therein
provided;
 
WHEREAS, the Participation Agreement provides that any record title assignment
due to Helix pursuant to the terms thereof would be made to Energy Resource
Technology, Inc., a Delaware corporation (“ERT”), Assignor’s predecessor by
merger and a wholly owned subsidiary of Helix;
 
WHEREAS, pursuant to that certain Assignment of Record Title Interest dated
effective June 1, 2000, by and between KMG, as assignor, and ERT and CXY, as
assignees, ERT received an assignment of a twenty percent (20%) working interest
in the following described offshore oil and gas leases (individually, a “Lease”
and collectively, the “Leases”):
 
Oil and Gas Lease of submerged lands under the Outer Continental Shelf, bearing
Serial Number OCS-G 17406, dated effective January 1, 1997, by and between the
United States Department of Interior, Minerals Management Service, as Lessor,
and Mariner Energy, Inc. and Sun Operating Limited Partnership, as Lessees,
covering all of Block 667, Garden Banks Area, Offshore Louisiana, Gulf of
Mexico, as shown on OCS Official Protraction Diagram, NG 15-2, and containing
5,760 acres, more or less;
 
Oil and Gas Lease of submerged lands under the Outer Continental Shelf, bearing
Serial Number OCS-G 17407, dated effective January 1, 1997, by and between the
United States Department of Interior, Minerals Management Service, as Lessor,
and Mariner Energy, Inc. and Sun Operating Limited Partnership, as Lessees,
covering all of Block 668, Garden Banks Area, Offshore Louisiana, Gulf
 
 
 

--------------------------------------------------------------------------------

 
 
of Mexico, as shown on OCS Official Protraction Diagram, NG 15-2, and containing
5,760 acres, more or less; and
 
Oil and Gas Lease of submerged lands under the Outer Continental Shelf, bearing
Serial Number OCS-G 17408, dated effective January 1, 1997, by and between the
United States Department of Interior, Minerals Management Service, as Lessor,
and Vastar Resources Inc., as Lessee, covering all of Block 669, Garden Banks
Area, Offshore Louisiana, Gulf of Mexico, as shown on OCS Official Protraction
Diagram, NG 15-2, and containing 5,760 acres, more or less.
 
WHEREAS, reference is made to that certain Assignment of Overriding Royalty
Interest dated the 24th day of March, 2000, but effective as of February 1,
2000, by and between ERT and Assignee (the “Original Assignment”), but executed
by representatives of Helix and Assignee, which Original Assignment attempted to
effectuate the assignment of the overriding royalty interest described in the
Conveyance Agreement;
 
WHEREAS, reference is made to that certain Correction Assignment of Overriding
Royalty Interest dated the 16th day of January, 2004, but effective as of
June 1, 2000, by and between ERT and Assignee (the “First Correction
Assignment”), and executed by representatives of ERT and Assignee, which First
Correction Assignment attempted to effectuate a correction assignment of the
overriding royalty interest described in the Conveyance Agreement;
 
WHEREAS, reference is made to that certain Second Correction Assignment of
Overriding Royalty Interest dated the 21st day of June, 2006, but effective as
of June 1, 2000, by and between ERT, Assignee and Helix (the “Second Correction
Assignment” and, the Original Assignment and First Correction Assignment, as
amended, restated, superseded and replaced by the Second Correction Assignment,
the “Assignment”), which Second Correction Assignment amended, restated,
superseded and replaced the Original Assignment and the First Correction
Assignment in their entirety;
 
WHEREAS, the Assignment does not accurately reflect the intent and agreement of
the Assignor and Assignee; and
 
WHEREAS, Assignor and Assignee desire to amend and restate the Assignment and
supersede and replace the Assignment in its entirety with this Third Correction
Assignment, effective as of the Effective Date, to more accurately define the
ORRI (hereinafter defined) and the parties’ respective rights and obligations
with respect thereto.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor does hereby CONVEY, TRANSFER and
ASSIGN unto Assignee, an overriding royalty interest equal to an undivided
twenty-five percent (25%) of Assignor’s working interest, as of the Execution
Date, in (i) each of the Leases, in and to the oil, gas, casinghead gas and
other hydrocarbons (collectively, “Hydrocarbons”) produced and saved from the
Leases and (ii) each well drilled prior to the Execution Date and located on
lands not covered by the Leases but that produces Hydrocarbons through wells or
other facilities located on lands covered by the Leases, in and to the
Hydrocarbons produced and saved from such wells (the “ORRI”).
 
 
-2-

--------------------------------------------------------------------------------

 
 
TO HAVE AND TO HOLD the ORRI unto Assignee, its successors and assigns forever,
subject to the following terms, provisions and conditions:
 
1. The ORRI shall be delivered or paid to Assignee at the same time and in the
same manner as the lessor’s royalty under the Leases and free and clear of all
costs and expenses of exploration, development, drilling, operating, production,
dehydration, compression, treatment, marketing and transportation to the first
purchaser; provided, however, the ORRI shall bear its proportionate share of any
production, severance and gathering taxes.
 
2. If Assignee does not take the ORRI in kind, the ORRI shall be calculated and
paid on the basis of the proceeds received from the first sale of production to
a purchaser in an arms-length transaction; provided, however, if the first sale
of production is made pursuant to an other than arms-length transaction, then
the ORRI shall be calculated and paid on the basis of the greater of (i) the
proceeds received from such sale or (ii) the market value of such production at
the point of sale.
 
3. If any portion of the ORRI is not paid on or before the thirtieth (30th) day
of the month following the month of production, interest shall be payable to
Assignee on the amount of such unpaid portion of the ORRI at the “Prime Rate”
published by The Wall Street Journal (Southwest Edition) plus three percent
(3%), but in no event shall such interest rate exceed the maximum non-usurious
rate of interest that may be lawfully agreed upon by parties to a written
contract, accruing from such time for delivery or payment until paid.  In the
event Assignee is not timely paid any amounts as become due to Assignee under
the terms hereof and Assignee institutes a suit to collect such payments,
Assignee shall be entitled to recover in addition to such payments then due and
interest as herein provided, all reasonable attorneys’ fees and costs incurred
by Assignee related to such suit.  Nothing in this paragraph is, however,
intended to waive any rights and remedies to which Assignee may be entitled
pursuant to any applicable statute or other law concerning the nonpayment or
late payment of royalties.
 
4. If at any time on or before one (1) year after the expiration or termination
of any Lease, Assignor, or Assignor’s successors or assigns or any of their
respective parents, subsidiaries, affiliates or other persons or entities under
common control with any of the foregoing obtain an extension or renewal of such
Lease, or a new lease in replacement thereof, and such extension, renewal or new
lease covers all or any portions of the lands now covered by such Lease, then
the ORRI herein assigned shall, as to such lands, likewise apply to and be owned
by Assignee under such extended, renewed or new lease, and, Assignor agrees for
itself, its successors and assigns, upon Assignee’s request, to execute an
appropriate instrument conveying such overriding royalty interest to Assignee.
 
5. The ORRI is subject, however, to the following conditions:
 
a.  
The ORRI shall not, in any event, be paid or accrued upon any oil, gas,
casinghead gas and other hydrocarbon used for operation, development or
production purposes on the Leases, and no ORRI shall be paid upon gas used on
the Leases in re-pressuring or recycling operations or pressure maintenance
operations.

 
 
-3-

--------------------------------------------------------------------------------

 
 
b.  
Nothing herein contained shall impose upon Assignor any duty or obligation to
develop or operate the Leases for oil, gas and other hydrocarbons other than in
its sole discretion nor to maintain in effect the Leases by the payment of delay
rentals or the performance of any other act.

 
c.  
Subject to paragraph 4 above, Assignor shall have the right at any time and from
time to time at its election to surrender or abandon any or all of the Leases,
in whole or in part, without liability of any kind whatsoever to Assignee and in
case of such surrender or abandonment, Assignor may release the Leases directly
to the lessor thereof.

 
d.  
Assignor hereby reserves the right to pool or combine the Leases and lands
covered thereby or any part thereof in such manner and to such extent as
Assignor shall determine, with other lands and leases into voluntary units, or
into units established by any governmental authority having jurisdiction,
whenever, in the sole judgment of Assignor, it is necessary or advisable to do
so in order to properly explore or develop all or any portion of the premises
subject to the Leases or to promote the conservation of oil and gas from said
premises; and if the Leases or any part thereof are pooled accordingly, then the
ORRI shall be reduced proportionately to and payable only in the ratio that the
acreage covered by the Leases and included in such pooled unit bear to all
acreage included in such pooled unit.

 
6. The ORRI is expressly made subject to the terms and provisions of that
certain Gunnison Joint Operating Agreement dated March 24, 2000, but effective
as of February 1, 2000 (the “Operating Agreement”), by and among KMG, CDI and
CXY, which is incorporated herein by reference.  Assignor agrees to assume and
bear all obligations of the ORRI regardless of Assignor’s participation status
notwithstanding that an assignment of all or a portion of Assignor’s working
interest is made to another party under the Operating Agreement.  Assignor shall
indemnify and hold all other parties to the Operating Agreement harmless from
any and all claims and demands for payment asserted by Assignee.
 
7. Either party hereto shall have the right, but not the obligation, to enter
into independent financial hedging transactions utilizing their own credit
resources.
 
8. IT IS SPECIFICALLY UNDERSTOOD AND AGREED BY ASSIGNOR AND ASSIGNEE THAT THIS
THIRD CORRECTION ASSIGNMENT IS IN LIEU OF AND FULLY SUPERSEDES AND REPLACES THE
ASSIGNMENT, AND THAT THE ASSIGNMENT IS NULL AND VOID FOR ALL PURPOSES.  THE
ASSIGNMENT AND THIS THIRD CORRECTION ASSIGNMENT ARE NOT CUMULATIVE ASSIGNMENTS
OF OVERRIDING ROYALTY INTERESTS, BUT MERELY DEFINE THE RIGHTS OF THE PARTIES
WITH RESPECT TO THE ORRI.
 
9. The provisions hereof shall inure to the benefit of and be binding upon the
parties hereto and all respective successors, legal representatives, and assigns
of Assignor and Assignee.
 
 
-4-

--------------------------------------------------------------------------------

 
 
10. It is not the intent of Assignor or Assignee that any provision herein
violate any applicable law regarding the rule against perpetuities, the
suspension of the absolute power of alienation, or other rules regarding the
vesting or duration of estates, and this Third Correction Assignment shall be
construed as not violating such rule to the extent the same can be so construed
consistent with the intent of the parties.  In the event however that any
provision hereof is determined to violate such rule, then such provision shall
nevertheless be effective for the maximum period (but not longer than the
maximum period) permitted by such rule that will result in no violation.  To the
extent the maximum period is permitted to be determined by reference to "lives
in being," Assignor and Assignee agree that "lives in being" shall refer to the
lifetime of the last to die of the currently living lineal descendants of the
late Joseph P. Kennedy (father of the late President of the United States of
America).
 
11. Assignor hereby binds Assignor and its successors and assigns to warrant and
forever defend all and singular title to the ORRI, subject to the matters set
forth herein, unto Assignee, its successor and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof.
 
12. Assignor shall at all times maintain true and correct books and records
sufficient to determine the amounts payable to Assignee hereunder.  Such books
and records shall be open for inspection by Assignee at the office of Assignor
located in Houston, Texas, during normal business hours.
 
13. This Third Correction Assignment is intended by Assignor and Assignee to be
an absolute conveyance of a real property interest and, in the State of
Louisiana, a real right.  The Assignment constitutes a “production payment” as
defined in Title 11 of the United States Code, § 101, et seq., as amended.  This
Third Correction Assignment does not include any ownership in and to any of the
fixtures, structures, equipment or other tangible property now or hereafter
placed on, or used in connection with, the Leases or any right to conduct
operations.
 
14. Assignor and Assignee hereby acknowledge and confirm to each other that (i)
the ORRI, as amended and restated by this Third Correction Assignment, is in
full force and effect, with no defaults hereunder and (ii) that neither party
has any claims, or will assert any claims against the other party that it may
have, as of the Execution Date, related to the ORRI or any other matters
contained herein.
 
EXECUTED as of the date first set forth above, but effective for all purposes as
of the Effective Date.
 

  ENERGY RESOURCE TECHNOLOGY GOM, INC.                          
 
By:
/s/ Anthony Tripodo     Name: Anthony Tripodo     Title: Vice President and
Treasurer  

 
 
-5-

--------------------------------------------------------------------------------

 
 

  OKCD INVESTMENTS, LTD.             By: OKCD Holdings, Inc., its general
partner                          
 
By:
/s/ Owen E. Kratz     Name: Owen E. Kratz     Title: President  

 
 
 
STATE OF TEXAS                                                §
 
COUNTY OF HARRIS                                           §
 
Personally appeared before me, the undersigned authority in and for the said
county and state, the within named Anthony Tripodo, who acknowledged that he is
Vice President and Treasurer of Energy Resource Technology GOM, Inc., a Delaware
corporation, and that for and on behalf of said corporation, and as its act and
deed, he executed the above and foregoing instrument.  Given under my hand and
official seal this 13th day of December, 2012.
 
 
  Shelly M. Sagermark     Notary Public in and for the State of Texas  

 
 
 
STATE OF TEXAS                                                §
 
COUNTY OF HARRIS                                           §
 
Personally appeared before me, the undersigned authority in and for the said
county and state, the within named Owen E. Kratz, who acknowledged that he is
President of OKCD Holdings, Inc., a Texas corporation, general partner of OKCD
Investments, Ltd. a Texas limited partnership, and that for and on behalf of
said corporation and limited partnership, and as its act and deed, he executed
the above and foregoing instrument.  Given under my hand and official seal this
13th day of December, 2012.
 
 
  Shelly M. Sagermark     Notary Public in and for the State of Texas  

 
 
-6-

--------------------------------------------------------------------------------

 
 